Name: COMMISSION REGULATION (EC) No 835/97 of 7 May 1997 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 8 . 5 . 97 fENl Official Journal of the European Communities No L 119/27 COMMISSION REGULATION (EC) No 835/97 of 7 May 1997 altering the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1587/96 (2), and in particular Article 17 (3) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EC) No 730/97 (3); Whereas it follows from the application of the detailed rules contained in Regulation (EC) No 730/97 to the information known to the Commission that the export refunds for the products listed in the Annex hereto should be altered to the amounts set out therein , HAS ADOPTED THIS REGULATION: Article 1 The export refunds to in Article 17 of Regulation (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to Regulation (EC) No 730/97 are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein . Article 2 This Regulation shall enter into force on 8 May 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 May 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 13 . 0 OJ No L 206, 16 . 8 . 1996, p . 21 . P) OJ No L 108 , 25 . 4. 1997, p . 26 . No L 119/28 EN Official Journal of the European Communities 8 . 5 . 97 ANNEX to the Commission Regulation of 7 May 1997 altering the export refunds on milk and milk products (in ECU/100 kg net weight unless otherwise indicated) Product code Destination f) Amount of refund 0401 10 10 9000 + 2,327 0401 10 90 9000 + 2,327 0401 20 11 9100 + 2,327 0401 20 11 9500 + 3,597 0401 20 19 9100 + 2,327 0401 20 19 9500 + 3,597 0401 20 91 9100 + 4,790 0401 20 91 9500 + 5,581 0401 20 99 9100 + 4,790 0401 20 99 9500 + 5,581 0401 30 11 9100 + 7,161 0401 30 11 9400 + 11,05 0401 30 11 9700 + 1 6,60 0401 30 19 9100 + 7,161 0401 30 19 9400 + 11,05 0401 30 19 9700 + 16,60 0401 30 31 9100 + 28,24 0401 30 31 9400 + 44,10 0401 30 31 9700 + 48,63 0401 30 39 9100 + 28,24 0401 30 39 9400 + 44,10 0401 30 39 9700 + 48,63 0401 30 91 9100 + 55,43 0401 30 91 9400 + 81,46 0401 30 91 9700 + 95,06 0401 30 99 9100 + 55,43 0401 30 99 9400 + 81,46 0401 30 99 9700 + 95,06 0402 10 11 9000 + 63,00 0402 10 19 9000 + 63,00 0402 10 91 9000 + 0,6300 0402 10 99 9000 + 0,6300 0402 21 1 1 9200 + 63,00 0402 21 11 9300 + 95,30 0402 21 1 1 9500 + 100,40 0402 21 1 1 9900 + 108,00 0402 21 17 9000 + 63,00 0402 21 19 9300 + 95,30 0402 21 19 9500 + 100,40 0402 21 19 9900 + 108,00 0402 21 91 9100 + 108,78 0402 21 91 9200 + 109,53 0402 21 91 9300 + 110,88 0402 21 91 9400 + 118,51 0402 21 91 9500 + 121,15 0402 21 91 9600 + 131,29 0402 21 91 9700 + 137,24 0402 21 91 9900 + 143,96 0402 21 99 9100 + 108,78 0402 21 99 9200 + 109,53 0402 21 99 9300 + 110,88 0402 21 99 9400 + 118,51 0402 21 99 9500 + 121,15 Product code Destination (*) Amount of refund 0402 21 99 9600 + 131,29 0402 21 99 9700 + 137,24 0402 21 99 9900 + 143,96 0402 29 15 9200 + 0,6300 0402 29 15 9300 + 0,9530 0402 29 15 9500 + 1,0040 0402 29 15 9900 + 1,0802 0402 29 19 9200 + 0,6300 0402 29 19 9300 + 0,9530 0402 29 19 9500 + 1,0040 0402 29 19 9900 + 1,0802 0402 29 91 9100 + 1,0878 0402 29 91 9500 + 1,1851 0402 29 99 9100 + 1,0878 0402 29 99 9500 + 1,1851 0402 91 11 9110 + 2,327 0402 91 11 9120 + 4,790 0402 91 11 9310 + 14,00 0402 91 11 9350 + 17,15 0402 91 11 9370 + 20,85 040291 199110 + 2,327 0402 91 19 9120 + 4,790 0402 91 19 9310 + 14,00 0402 91 19 9350 + 17,15 0402 91 19 9370 + 20,85 0402 91 31 9100 + 9,464 0402 91 31 9300 + 24,65 0402 91 39 9100 + 9,464 0402 91 39 9300 + 24,65 0402 91 51 9000 + 11,05 0402 91 59 9000 + 11,05 0402 91 91 9000 + 55,43 0402 91 99 9000 + 55,43 0402 99 11 9110 + 0,0233 0402 99 11 9130 + 0,0480 0402 99 11 9150 + 0,1336 0402 99 11 9310 + 16,14 0402 99 1 1 9330 + 19,37 0402 99 1 1 9350 + 25,75 0402 99 19 9110 + 0,0233 0402 99 19 9130 + 0,0480 0402 99 19 9150 + 0,1336 0402 99 19 9310 + 16,14 0402 99 19 9330 + 19,37 0402 99 19 9350 + 25,75 0402 99 31 9110 + 0,1026 0402 99 31 9150 + 26,81 0402 99 31 9300 + 0,2824 0402 99 31 9500 + 0,4863 0402 99 39 9110 + 0,1026 0402 99 39 9150 + 26,81 0402 99 39 9300 + 0,2824 8 . 5. 97 fENl Official Journal of the European Communities No L 119/29 Product code Destination (") Amount Product code Destination (*) Amountof refund of refund 0402 99 39 9500 + 0,4863 0404 90 21 9950 + 13,87 0402 99 91 9000 + 0,5543 0404 90 23 9120 + 61,94 0402 99 99 9000 + . 0,5543 0404 90 23 9130 + 94,45 0403 10 11 9400 + 2,327 0404 90 23 9140 + 99,50 0403 10 11 9800 + 3,597 0404 90 23 9150 + 107,03 0403 10 13 9800 + 4,790 0404 90 23 9911 + 2,327 0403 10 19 9800 + 7,161 0404 90 23 9913 + 4,790 0403 10 31 9400 0,0233 0404 90 23 9915 + 7,161 + I 0404 90 23 9917 + 11,05 0403 10 31 9800 + 0,0360 0404 90 23 9919 + 16,60 0403 10 33 9800 + 0,0480 0404 90 23 9931 + 13,87 0403 10 39 9800 + 0,0716 0404 90 23 9933 + 17,00 0403 90 1 1 9000 + 61,94 0404 90 23 9935 + 20,66 0403 90 13 9200 + 61,94 0404 90 23 9937 + 24,43 0403 90 13 9300 + 94,45 0404 90 23 9939 + 25,54 0403 90 13 9500 + 99,50 0404 90 29 9110 + 107,83 0403 90 13 9900 + 107,03 0404 90 29 9115 + 108,54 0403 90 19 9000 + 107,83 0404 90 29 9120 + 109,89 0403 90 31 9000 + 0,6194 0404 90 29 9130 + 117,46 0403 90 33 9200 + 0,6194 0404 90 29 9135 + 120,05 0403 90 33 9300 + 0,9445 0404 90 29 9150 + 130,11 0403 90 33 9500 0404 90 29 9160 + 136,02 + 0,9950 0404 90 29 9180 + 142,66 0403 90 33 9900 + 1,0703 0404 90 81 9100 + 0,6194 0403 90 39 9000 +\ 1,0783 0404 90 81 9910 + 0,0233 0403 90 51 9100 + 2,327 0404 90 81 9950 + 16,00 0403 90 51 9300 + 3,597 0404 90 83 9110 + 0,6194 0403 90 53 9000 + 4,790 0404 90 83 9130 + 0,9445 0403 90 59 9110 + 7,161 0404 90 83 9150 + 0,9950 0403 90 59 9140 + 11,05 0404 90 83 9170 + 1,0703 0403 90 59 9170 + 16,60 0404 90 83 9911 + 0,0233 0403 90 59 9310 + 28,24 0404 90 83 9913 + 0,0480 0403 90 59 9340 + 44,10 0404 90 83 9915 + 0,0716 0403 90 59 9370 + 48,63 0404 90 83 9917 + 0,1105 0403 90 59 9510 + 55,43 0404 90 83 9919 + 0,1660 0403 90 59 9540 0404 90 83 9931 + 16,00 + 81,46 0404 90 83 9933 + 19,20 0403 90 59 9570 + 95,06 0404 90 83 9935 + 25,52 0403 90 61 9100 + 0,0233 0404 90 83 9937 + 26,55 0403 90 61 9300 + 0,0360 0404 90 89 9130 + 1,0783 0403 90 63 9000 + 0,0480 0404 90 89 9150 + 1,1746 0403 90 69 9000 + 0,0716 0404 90 89 9930 + 0,3390 0404 90 21 9100 + 61,94 0404 90 89 9950 + 0,4863 0404 90 21 9910 + 2,327 0404 90 89 9990 + 0,5543 (*) The code numbers for the destinations are those set out in the Annex to Commission Regulation (EC) No 68 /96 (OJ No L 14, 19 . 1 . 1996, p. 6). However, '099 ' covers all destination codes from 053 to 096 inclusive . For destinations other than those indicated for each 'product code ', the amount of the refund applying is indicated by Where no destination (' + ') is indicated, the amount of the refund is applicable for exports to any destination other than those referred to in Article 1 (2) and (3). NB: The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24 . 12. 1987, p. 1 ), as amended.